Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 11 is objected to because of the following informalities: claim 12 should depending on claim 2 because the limitation “the BEL” is in claim 2 not claim 1. Claim 14 is objected to because of the following informalities: claim 14 should depending on claim 2 because the limitation “the MRL up to the TEL” is in claim 2 not claim 1.   Appropriate correction is required.

Allowable Subject Matter
Claims 1-10, 12-13, 15-17 are allowed. 		
Conclusion
This application is in condition for allowance except for the following formal matters: 
Dependency of claim 11 and claim 14 should be chage to claim 2 as above discussed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Cuong Nguyen whose telephone number is (571) 272-
1661. The examiner can normally be reached on 8:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811